Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In the first paragraph on page 1 of the specification (entitled “Related Application”), the phrase –now U.S. Patent no. 10,777,402—should be inserted after the phrase “U.S. nonprovisional application serial number 16/293,017, filed March 5, 2019”, and the phrase –now U.S. Patent no. 10,269,550—should be inserted after the phrase “U.S. nonprovisional application serial number 15/064,865, filed March 9, 2016” so as to update the status of these parent applications.  
Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the specification for selecting a selecting the solvent based on the determined distribution. Nowhere in the specification does it describe selecting a solvent based on “determining a distribution of an analyte between a sample and a solvent by estimating a partitioning coefficient”, and nowhere in the specification does it describe estimating a partitioning coefficient. Therefore, it is not clear that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention as recited in independent claims 21 and 31.
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of claim 21, the phrase “the determining step” lacks antecedent basis. This phrase should be changed to –the determining--. See this same problem on line 5 of claim 31. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 29, 31-32, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al (article from Analytica Chimica Acta, vol. 415, 2000, pages 1-7, submitted in the IDS filed on January 8, 2021) in view of Eyal et al (US 6,229,046).
Carlsson et al teach of a method for the monosegmented micro-volume liquid-liquid flow-extraction of an analyte from a sample into an organic solvent.  The method 

Based upon the combination of Carlsson et al and Eyal et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the organic solvent used in the method taught by Carlsson et al for extracting an analyte from an aqueous sample based on determining a distribution of the analyte between the sample and the organic solvent by estimating a partitioning coefficient of the analyte since Eyal et al teach that the selection of an organic solvent to use in a liquid-liquid extraction process should be based on a desired distribution of the analyte between the solvent and the sample, which is represented by an estimated 
	With regards to claim 36, Carlsson et al fail to teach that the organic solvent (O) is introduced into the capillary first before the sample.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the organic solvent to the capillary first before the sample in the method taught by Carlsson et al since the order of introduction of the sample and the organic solvent into the capillary taught by Carlsson et al does not affect the extraction of the analyte from the sample into the organic solvent since both sample and organic solvent must be present in the capillary in order for the extraction to occur, and thus, either the sample or the organic solvent can be introduced first into the capillary so long as the other of the sample or organic solvent is sequentially introduced into the capillary after.  
Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Horn et al (article from Rapid Commun. Mass Spectrom., vol. 26, 2012, pages 957-962, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that the analyte extracted into the organic solvent is analyzed by applying a voltage to the solvent comprising the extracted analyte in the capillary so that the analyte is expelled from the capillary and ionized, and analyzing the resulting ions.
	Horn et al teach of a method for analyzing a lipid analyte comprising the steps of performing liquid-phase microextraction in a nanospray capillary by back-loading an organic extraction solvent comprising chloroform and methanol into the capillary, inserting a tip of the 
	Based upon the combination of Carlsson et al, Eyal et al and Horn et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a voltage to the solvent comprising the extracted analyte in the capillary taught by Carlsson et al so that the analyte is expelled from the capillary as ions and to analyze the resulting ions since Horn et al teach that an analyte extracted from a sample in a capillary can be accurately detected by applying a voltage to the capillary to ionize the analyte and analyzing the ions in a mass spectrometer, which method is equivalent to the optical detection taught by Carlsson et al, and Horn et al also teach that a capillary containing an organic solvent can be used for both the extraction and ionization of an analyte in a sample.  
Claims 25-26 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Koulman (WO 2014/195662, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that the solvent containing the extracted analyte is removed from the capillary and then analyzed by generating ions of the analyte and analyzing the ions.  
	Koulman teaches of a method for extracting an analyte from a sample using liquid-liquid extraction and then analyzing the analyte in a mass spectrometer.  The method comprises 
 	Based upon the combination of Carlsson et al, Eyal et al and Koulman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the solvent containing the extracted analyte from the capillary taught by Carlsson et al,  generate ions of the analyte and then analyze the ions since Koulman teaches that an analyte extracted from a sample into an organic solvent in a capillary can be accurately detected by removing the solvent from the capillary, ionizing the analyte, and detecting the ions in a mass spectrometer, which detection method is equivalent to the optical detection taught by Carlsson et al.  
Claims 27-28 and 388 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Yuan et al (article from the Journal of Chromatography B, vol. 921-922, Feb. 4, 2013, pages 81-86, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that either the solvent or the sample comprises an internal standard.  
Yuan et al teach of a method for the analysis of an analyte (Asunaprevir, a hepatitis C virus protein protease inhibitor) in a sample using liquid-liquid extraction, liquid chromatography and mass spectrometry.  An isotope-labelled internal standard is added to either the sample or the organic solvent (ethyl acetate) that is contacted with the sample in the liquid-liquid extraction. The internal standard allows for the correction for the loss of analyte in the method during sample preparation and for the correction of matrix effects.  See the abstract and section 2.5 on page 82 of Yuan et al.  
	Based upon the combination of Carlsson et al, Eyal et al and Yuan et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an internal standard to either the solvent or the sample in the method taught by Carlsson et al since Yuan et al teach that it is advantageous to add an internal standard to either the sample or the organic solvent used in a liquid-liquid extraction so as to correct for the loss of analyte in the method during sample preparation and to correct for matrix effects.  
Claims 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al in view of Eyal et al, as applied to claims 21, 29, 31-32, 36-37 and 39, and further in view of Hazen et al (US 3,615,170, submitted in the IDS filed on January 8, 2021). For a teaching of Carlsson et al and Eyal et al, see previous paragraphs in this Office action.  Carlsson et al fail to teach that the sample and the solvent are miscible with one another and that a bridging solvent can be added to the capillary that is immiscible with both the sample and the solvent in order to separate the sample and the solvent.  
	Hazen et al teach of a liquid-liquid extraction process for extracting metal analytes from a sample. In the method, an aqueous solution containing metal analytes is contacted sequentially with two extractants in a container, wherein the extractants selectively remove metals from the 
	Based upon the combination of Carlsson et al, Eyal et al and Hazen et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a bridging solvent to the capillary taught by Carlsson et al that is immiscible with both the sample and the solvent in order to separate the sample and the solvent when the sample and the solvent are miscible with one another since Hazen et al teach that the use of bridging solvents to separate miscible samples and extraction solvents is a known technique when extracting analytes from a sample into an extraction solvent using liquid-liquid extraction.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
08-34
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,777,402 in view of Eyal et al (US 6,229,046). For a teaching of Eyal et al, see previous paragraphs in this Office action.  Claims 1-20 of U.S. Patent no. 10,777,402 recite a method for extracting and analyzing an analyte in a sample comprising introducing a solvent into a capillary, introducing the capillary into a vessel comprising a sample such that a portion of the sample is introduced into the capillary, wherein the solvent and the sample do not mix with one another, .
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,269,550 in view of Eyal et al (US 6,229,046). For a teaching of Eyal et al, see previous paragraphs in this Office action.  Claims 1-8 of U.S. Patent no. 10,269,550 recite a method for extracting and analyzing an analyte in a sample comprising introducing a solvent into a capillary, introducing the capillary into a vessel comprising a sample such that a portion of the sample is introduced into the capillary, wherein the solvent and the sample do not mix with one another, moving the sample and the solvent within the capillary to induce circulation within the sample and the solvent, thereby causing the analyte to be extracted from the sample into the solvent, analyzing the extracted analyte, and quantifying the analyte.  Both sets of claims also recite that the analyte is quantified in the method without knowledge of the volume of the sample and the solvent, and that the analyzing comprises either applying a voltage to the solvent comprising the extracted analyte in the capillary so that the analyte is expelled from the capillary, thereby generating ions of the analyte, and analyzing the ions, or by removing the solvent comprising the extracted analyte from the capillary, generating ions of the analyte and analyzing the ions. Both sets of claims also recite that the solvent or the sample comprises an internal standard, that the solvent is immiscible with the sample, or that the solvent is miscible with the sample and the method further comprises introducing a bridging solvent into the capillary that is immiscible with the solvent and the sample so that the bridging solvent is between the solvent and the sample. .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Ouyang et al (US 10,559,456) who teach of a method for analyzing an extracted sample using ionization and mass spectrometry; Ouyang et al (US 10,008,375) who teach of a method for analyzing a sample extracted from a paper substrate located in a hollow body; and Ouyang et al (US 11,060,959) who teach of a method for extracting and analyzing an analyte from a sample using a capillary and an adsorbent material located on an elongated body inserted into the capillary. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 8, 2022